734 So. 2d 542 (1999)
Edward C. KING, Appellant/Cross-Appellee,
v.
Janet L. KING, Appellee/Cross-Appellant.
No. 98-2254.
District Court of Appeal of Florida, Fifth District.
May 28, 1999.
Rehearing Denied July 1, 1999.
*543 Steven G. Lavely, Bradenton, for Appellant/Cross-Appellee.
John Z. Pare' and Robert A. DuChemin, of DuChemin & Associates, Orlando, for Appellee/Cross-Appellant.
HARRIS, J.
We affirm the court's judgment in determining that the songs written by the husband prior to the marriage are not marital assets. We also affirm its decision not to require that the husband's obligations be secured, if for no other reason, because it was not requested below.
However, we must reverse the child support, alimony and attorney's fees award because the court failed to determine the husband's income. On remand, the court should reconsider these awards after appropriately determining the husband's income. If the court elects not to apply any resulting modification award retroactively to the date the petition was filed, then it should state its reasons for not doing so.
AFFIRMED in part; REVERSED in part and REMANDED.
DAUKSCH and THOMPSON, JJ., concur.